Citation Nr: 1144028	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a permanent total disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served in the Army National Guard and had an initial period of active duty for training from January to May 1999.  He subsequently had the following periods of active service:  October 2001 to September 2002; November 2002 to October 2003; and March 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that, at the time the Veteran initiated his claim in January 2008, he had been determined to be incompetent and a fiduciary had been appointed to handle his VA funds.  During the pendency of this appeal, however, the Veteran was found to be competent to handle his own funds in May 2009.  Consequently, the Board has listed the Veteran's name alone in the caption of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a June 2009 Supplemental Statement of the Case (SSOC), the RO indicated that a May 2009 VA mental disorders examination conducted in conjunction with the Veteran's claim seeking to be found competent indicated that the examiner felt the Veteran appeared more functional than prior examinations and assigned a Global Assessment of Functioning (GAF) score of 55 indicating only moderate severity of symptoms.  Also, the SSOC noted that recent treatment records showed a rise in the Veteran's GAF score, indicating improvement in his symptoms.  The issue of whether there has been improvement in the Veteran's PTSD has thus been raised.

Furthermore, in the SSOC, the RO indicated that the Veteran was scheduled to undergo a review examination in December 2009 to determine the current severity of his PTSD.  The Veteran's claims file, however, was forwarded to the Board prior to this review examination.  Thus, the Board has no knowledge of what happened at this review examination, if it was even conducted, and what, if any, action the RO took as a result of this review examination.

Given that the issue is permanency of the 100 percent disability rating assigned effective June 5, 2007, for the Veteran's service-connected PTSD and the current evidence of record tends to show an improvement in the Veteran's PTSD, the Board finds that any review examination conducted subsequent to the issuance of the June 2009 SSOC would be highly relevant to the present claim as would be any correspondence and adjudicatory documents issued by the RO as a result of that examination.  Consequently, the Board finds that remand is necessary to associate with the claims file all relevant documents and evidence relating to the Veteran's PTSD and its severity since the issuance of the June 2009 SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a permanent total disability rating for the service-connected PTSD.  

2.  Associate with the claims file any and all documents and evidence related to the Veteran's service-connected PTSD and its severity issued or obtained subsequent to the June 2009 SSOC (to include but not limited to any review examination reports and adjudicatory documents resulting therefrom).

3.  If and only if no VA psychiatric examination has been conducted since the June 2009 Supplemental Statement of the Case, the Veteran should be accorded an appropriate VA examination to determine the nature and severity of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score, explain its meaning, and also address the impact of the Veteran's service-connected PTSD on his ability to work.  A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, the Veteran's claim for a permanent total disability rating for his PTSD should be readjudicated.  If such action does not resolve the claim, a SSOC should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

